ACCEPTED
                                                                                                 04-15-00536-CV
                                                                                     FOURTH COURT OF APPEALS
                                                                                          SAN ANTONIO, TEXAS
                                                                                           10/20/2015 3:35:20 PM
                                                                                                  KEITH HOTTLE
                                                                                                          CLERK




                              04-15-00536-CV                                FILED IN
                                                                     4th COURT OF APPEALS
                                                                      SAN ANTONIO, TEXAS
           In the Court of Appeals for the Fourth            Judicial10/20/2015
                                                                      District3:35:20 PM
                           at San Antonio, Texas                         KEITH E. HOTTLE
                                                                              Clerk
                       ________________________

                            ROMERO LONGORIA, ET AL,

                                       Appellants,

                                            v.

                      EXXON MOBIL CORPORATOIN, ET AL

                                     Appellees,
                                ___________________

                           FROM THE 79TH
                                     DISTRICT COURT OF
                            BROOKS COUNTY, TEXAS,
                   THE HONORABLE RICHARD C. TERRELL, PRESIDING

                          APPELLANTS’ FIRST MOTION FOR
                         EXTENSION OF TIME TO FILE BRIEF
                   __________________________________________

TO THE HONORABLE JUSTICES OF THE FOURTH COURT OF APPEALS:

      Appellants Romeo Longoria, et al, files their motion to request that the time for filing

their Brief be extended by 30 days to November 23rd (the 21st being a Saturday), 2015, and

as reasonable explanation for the extension, shows the following:

      1. This appeal was perfected by the filing of a Notice of Appeal. The original record

was filed on September 22, 2015, making Appellants’ brief due October 22, 2015.
         2. The undersigned attorney is solely responsible for the preparation of Appellants’

Brief.

         3. This extension is not sought for purposes of delay. To the contrary, the inability

to file Appellants’ Brief by the due date was not deliberate or intentional, but was caused by

the following:

         (1)    A delay in getting the clerk’s record, which was not corrected and filed until
                October 14, 2015 and which Appellants’ counsel has yet to receive;

         (2)    Preparation for oral argument in Cause No. 14-0901; Union Pacific Railroad v.
                Nami at the Supreme Court of Texas scheduled for November 3, 2015;

         (3)    Preparation for Mediation in Cause No. 13-15-00310-CV ;Service Supply of
                Victoria, Inc. v. All Seasons HAC; In the Thirteenth Court of Appeals, Scheduled for
                October 26, 2015.


                                    Certificate of Conference

         4. There has been no previous request for extension. Counsel for Appellants did not

attempt to reach out to the numerous counsel in this case for a conference, but ask that they

let the undersigned or the Court know if they are opposed to this first extension.

         WHEREFORE, Appellants request the Court to extend the time for filing their brief

to November 23, 2015, and for such other relief to which they may be entitled.

                                              Respectfully submitted,



                                              /s/ Cynthia T. Sheppard
                                              CYNTHIA T. SHEPPARD
                                              Attorney at Law
                                              State Bar No. 20245500
                                              P.O. Box 67
                                              Cuero, Texas 77954
                                               Tele. (361) 277-8539
                                               Fax (361) 277-8571


                                               ATTORNEY FOR APPELLANTS


                                 CERTIFICATE OF SERVICE

       The undersigned certifies that a true and correct copy of Appellants’ First Motion for
Extension to File Brief was forwarded to all parties to the trial court’s judgment by e-filing service
or email on this the 20th day of October, 2015, as follows:


                                                      /s/ Cynthia T. Sheppard
                                                      ________________________________
                                                      Cynthia T. Sheppard


Darrell Barger         dbarger@hdbdlaw.com

J. Reid Simpson        rsimpson@hdbdlaw.com

J. Derrick Price       dprice@mcginnislaw.com

Patton Lockridge       plockridge@mcginnislaw.com

Claude Henkel III      paula@cmhenkel.com

Robert Luther          bluther@lutherlaw.com

William Wood           william.wood@nortonrosefulbright.com

Lauren Varnado         lauren.varnado@nortonrosefulbright.com

John Nelson            jnelson@locklord.com

Edmundo Ramirez eor@ekrattorneys.com

Daniel McClure         dan.mcclure@nortonrosefulbright.com

Erin Hudson            ehudson@atlashall.com
Michael Rodriguez mrodreguez@atlashall.com

Rebecca Cole      rebecca.cole@nortonrosefulbright.com

Jordan Mullins    jmullins@mcginnislaw.com

Travis Barton     tbarton@mcginnislaw.com